DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the semiconductor" in lines 12 and 16. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 4-6, 10-11, 14-16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson (US 10,860,511).

	Referring to claims 1 and 11, Thompson discloses a computing device (fig. 2, system 200) comprising:	a memory (fig. 2, memory 210); and	a processor (fig. 2, processor 208) connected to the memory and to:
	create, in a first memory space (fig. 8A, host memory 814; fig. 13A, SQ1/CQ1 of CID 1) of the memory, a first I/O submission queue (fig. 8A, submission queue 816; fig. 13A, SQ1) associated with a first application (fig. 3, application 314) running in user space (fig. 3, virtualization layer 304); create, in a second memory space (fig. 8A, host memory 814; fig. 13A, SQ2/CQ2 of CID 2) of the memory, a second I/O submission queue (fig. 8A, submission queue 816; fig. 13A, SQ2) associated with a second application (fig. 3, application 314) running in user space;
	in response to a first I/O request (8:4-12, I/O requests) from the first application, store the first I/O request in the first I/O submission queue for access by the semiconductor storage device (fig. 10B, application 1008 to SQ 1020; 11:9-17); and in response to a second I/O request (8:4-12, I/O requests) form the second application, store the second I/O request in the second I/O submission queue for access by the semiconductor storage device (fig. 10B, from application 1008 to SQ 1020; 11:9-17).


	As to claims 5 and 15, Thompson discloses the device of claim 1, wherein the first/second application is running in a first/second virtual machine (fig. 3, virtual machine 310) that is running in user space.

	As to claims 6 and 16, Thompson discloses the device of claim 1, wherein the processor creates, in the first/second memory space, a first/second I/O completion queue (fig. 8A, completion queue 818; fig. 13B, CQ1/CQ2) associated with the first/second application.

	As to claims 10 and 20, Thompson discloses the device of claim 1, wherein the processor: in response to the first/second I/O request being added to the first/second I/O submission queue (fig. 8B, submission queue), notify the semiconductor storage device that the first/second I/O request has been stored in the first/second I/O submission queue (fig. 8B, doorbell 828).

Allowable Subject Matter
Claims 2-3, 7-9, 12-13 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matters: The claim features of “a management request submission queue” and their operations in claims 2 and 12. The “first and second namespace” and their uses in claims 7 and 17.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 2019/0,303,309 discloses NVMe storage submission and completion queues.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182